CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (this "Agreement"), dated as of June 15, 2006
by and between Monumental Marketing, Inc., a Nevada corporation (the "Company"),
and Casprey Capital Corp, of 161 Liberty Ave. Staten Island, New York 10305
("Consultant").

WITNESSETH:


WHEREAS, Company desires to retain Consultant to consult with and advise the
Company and Consultant is willing to provide such services:

NOW, THEREFORE, in consideration of the mutual undertakings contained herein,
the parties agree as follows:

The Company hereby engages Consultant as an independent contractor and not as an
employee, to render consulting services to the Company as hereinafter provided
and Consultant hereby accepts such engagement for a period commencing on June
15, 2006 and ending on the June 14, 2007. Consultant agrees that Consultant will
not have any authority to bind or act on behalf of the Company. Consultant shall
at all times be an independent contractor hereunder, rather than an agent,
co-venturer, employee or representative of the Company. The Company hereby
acknowledges and agrees that Consultant may engage directly or indirectly in
other businesses and ventures and shall not be required to perform any services
under this Agreement when, or for such periods in which, the rendering of such
services shall unduly interfere with such other businesses and ventures,
providing that such undertakings do not completely preempt Consultant's
availability during the term of this Agreement. Neither Consultant nor his
employees will be considered by reason of the provisions of this Agreement or
otherwise as being an employee of the Company or as being entitled to
participate in any health insurance, medical, pension, bonus or similar employee
benefit plans sponsored by the Company for its employees. Consultant shall
report all earnings under this Agreement in the manner appropriate to its status
as an independent contractor and shall file all necessary reports and pay all
taxes with respect to such payments.

Services


         1. Subject to the terms and conditions of this Agreement, the Company
hereby engages the Consultant, and Consultant hereby accepts the engagement, to
provide advice, analysis and recommendations (the "Services") to the Company
with respect to the following:

A.      Identifying prospective strategic partners and strategic alliances;  
B.      Corporate planning, strategy and negotiations with potential strategic
business partners and/or other general business consulting needs as expressed by
Client;  

C.      Business strategies;   D.      Financial strategies and resources;   E. 
    Periodic reporting as to developments concerning the industry which may be
relevant or of interest or concern to the Client or the Client's business.  

During the term of this Agreement, Consultant shall render such consulting
services as the Company from time to time reasonably requests, which services
shall include but not be limited to those rendered by Consultant to Company
prior to the date hereof; provided that:

Page 1 of 4

--------------------------------------------------------------------------------

     (a) To the extent practicable such services shall be furnished only at such
time and places as are mutually satisfactory to the Company and Consultant; and

     (b) Consultant shall devote as much time as needed in performing such
services and shall not be required to perform any services hereunder while
Consultant is on vacation or suffering from an illness.

     2. Compensation and Expenses. For the Services provided by the Consultant,
the Company (i) shall compensate the Consultant by delivering to the Consultant,
not later than July 1, 2006, Two Million Three hundred Thousand (2,300,000)
shares of “144” restricted common stock of the Company ("Common Stock"). "144"
means shares that may be sold by the Consultant at any such time that “144”
requirements have been complied with, free of any contractual restriction on
transfer and which have been appropriately listed or registered for such sale on
all securities markets on any shares of the Common Stock then currently so
listed or registered; and (ii) the Company shall be responsible, on a
pre-approved basis, for the payment of the reasonable out-of-pocket costs and
expenses of Consultant incurred prior to, or on or after the date of this
Agreement, in connection with its engagement under this Agreement. The Company
shall reimburse Consultant for such costs and expenses as they are incurred,
promptly after receipt of a request for reimbursement from Consultant.

     3. Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the Company and its affiliates, successors and assigns and is binding
upon and inures to the benefit of Consultant and his successors and assigns;
provided that in no event shall Consultant's obligations to perform the Services
be delegated or transferred by Consultant without the prior written consent of
the Company.

     4. Term. This Agreement shall commence on the date hereof and, unless
sooner terminated in accordance with the provisions of Section 5 hereof, shall
expire on June 14, 2007.

     5. Termination. Either the Company or Consultant may terminate this
Agreement for material breach upon at least thirty (30) days prior written
notice specifying the nature of the breach, if such breach has not been
substantially cured within the thirty (30) day period.

     6. Independent Contractor Relationship. Consultant and the Company are
independent contractors and nothing contained in this Agreement shall be
construed to place them in the relationship of partners, principal and agent,
employer/employee or joint ventures. Neither party shall have the power or right
to bind or obligate the other party, nor shall it hold itself out as having such
authority.

     7. Indemnification. Company shall indemnify and hold harmless the
Consultant from and against any and all losses, damages, liabilities, reasonable
attorney's fees, court costs and expenses resulting or arising from any
third-party claims, actions, proceedings, investigations, or litigation relating
to or arising from or in connection with this Agreement, or any act or omission
by Company.

     8. Notice. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) when delivered, if personally delivered, (ii) when sent
by facsimile transmission, when receipt therefore has been duly received, or
(iii) when mailed by United States registered mail, return receipt requested,
postage prepaid, or by recognized overnight courier, addressed set forth in the
preamble to this Agreement or to such other address as any party may have
furnished to the other in any writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

     9. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by authorized officers of each party. No waiver by either party
hereto of or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar

Page 2 of 4

--------------------------------------------------------------------------------

provisions or conditions at the same or at any prior or subsequent time. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the internal
laws of the State of Nevada. Any controversy arising under or in relation to
this Agreement shall be settled by binding arbitration in Las Vegas, Nevada in
accordance with the laws of the State of Nevada and the rules of the American
Arbitration Association.

     10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

     11. Severability. If in any jurisdiction, any provision of this Agreement
or its application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability, without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason in any jurisdiction
be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed, by limiting and reduction it, so as
to be enforceable to the extent compatible with the applicable law of such
jurisdiction as it shall then appear.

IN WITNESS WHEREOF, this Consulting Agreement has been executed by the Company
and Consultant as of the date first written above.

Signature of Consultant :


Name:  Casprey Capital Corp  Address:  161 Liberty Ave.    Staten Island, New
York 10305     Signature:  /s/ James Yeung    James Yeung, President 


Signature of Company :


Name:  Monumental Marketing, Inc.  Address:  7 Abba Hillel St. 
P.O. Box # 31
Ramat – Gan 52522 
Israel           Signature:  /s/ Haim Karo    Haim Karo, President 


Page 3 of 4

--------------------------------------------------------------------------------